Exhibit 10.7

 

FORBEARANCE AGREEMENT

 

dated as of September 7, 2011

 

TBS International Limited

Commerce Building, One Chancery Lane

Hamilton HM 12 Bermuda

 

Re:          Forbearance Agreement (this “Forbearance Agreement”)

 

Ladies and Gentleman:

 

Reference is hereby made to: (a) those certain extensions of credit made
pursuant to and as evidenced by, inter alia, that certain Second Amended and
Restated Credit Agreement, dated as of January 27, 2011 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), among Albemarle Maritime Corp. and each of the other entities
identified on the signature pages thereof as Borrowers, TBS International plc
and TBS International Limited, as guarantors (collectively, “Holdings”), TBS
Shipping Services Inc., as Administrative Borrower, each of the financial
institutions party thereto as lenders (collectively, the “Lenders”), Bank of
America, N.A., as administrative agent (the “Administrative Agent”), Citibank,
N.A. and DVB Group Merchant Bank (Asia) Ltd., as co-Syndication Agents, TD
Banknorth, N.A., as Documentation Agent and Merrill Lynch Pierce Fenner & Smith
Inc., as Sole Lead Arranger and Sole Book Manager; and (b) those certain
interest rate swap transactions (collectively, the “Transactions”) entered into
in connection with and pursuant to that certain Master Agreement (on the 2002
ISDA form as amended) dated as of June 30, 2005 (together with the Schedules
thereto and the Confirmations thereunder, and as amended, restated, supplemented
or otherwise modified and in effect from time to time, the “Master Agreement”)
among the Borrowers and TBS International Limited (collectively, the “Swap
Parties” and each a “Swap Party”) and Bank of America, N.A. (“Bank of America”).

 

Each Swap Party has advised Bank of America and hereby acknowledges that the
Loan Parties (as defined in the Credit Agreement) (i) will fail to pay the
installment of principal due under the Credit Agreement on September 30, 2011
(the “Credit Agreement Payment Default”) and (ii) may fail in certain other
obligations under the Credit Agreement which are described more fully in the
Credit Agreement Forbearance (as defined below), which failures, should such
occur, would be Events of Default under and as defined in the Credit Agreement
(such other Events of Default arising under the Credit Agreement are herein
referred to, collectively, as the “Credit Agreement Events of Default”); and, as
a result of the Credit Agreement Payment Default and the other Credit Agreement
Events of Default (to the extent such other Credit Agreement Events of Default
occur), the Loan Parties, the Lenders and the Administrative Agent have entered
into a Forbearance Agreement and Waiver dated of even date herewith (the “Credit
Agreement Forbearance”), pursuant to which, among other things, the Lenders
party thereto and the Administrative Agent have agreed (i) to forbear, as
therein provided, from exercising their rights and remedies under the Credit
Agreement, the other Loan Documents identified in the Credit Agreement and
applicable law arising as a result of the Credit Agreement Payment Default and
(ii) to waive, as therein provided, such other anticipated Credit Agreement
Events of Default.  As a result of the Credit Agreement Payment Default and
other anticipated Credit Agreement Events of Default described in the Credit
Agreement Forbearance, Events of Default under Sections 5(a)(ii)(1),
5(a)(iii)(1) and 5(a)(vi) of the Master Agreement may have resulted (such Events
of Default arising under the Master Agreement are referred to herein,
collectively, as the “Specified Defaults”).  The Swap Parties agree that, but
for the terms of this Forbearance Agreement,

 

--------------------------------------------------------------------------------


 

Bank of America may proceed upon the occurrence of such Specified Defaults under
the Master Agreement to enforce its rights and remedies under the Master
Agreement.  Notwithstanding the foregoing, the Swap Parties have requested that
Bank of America forbear from enforcing its rights and remedies under the Master
Agreement, the Credit Support Documents and applicable laws (the “Forbearance”)
on the terms and conditions set forth herein.  In response to such request, Bank
of America hereby agrees to refrain from enforcing such rights and remedies
until the Forbearance Termination Date (as hereinafter defined), upon the
following terms and conditions:

 

§1.  Definitions.  All capitalized terms used herein without definition that are
defined in the Master Agreement shall have the same meanings herein as therein.

 

§2.  Ratification of Existing Agreements.  The Swap Parties confirm and agree
that the obligations, as evidenced by or otherwise arising under the Master
Agreement and the Credit Agreement are, by the Swap Parties’ execution of this
Forbearance Agreement, ratified and confirmed in all respects.  In addition, by
the execution of this Forbearance Agreement, each of the Swap Parties represents
and warrants that no counterclaim, right of set-off (other than those arising
under the Master Agreement) or defense of any kind exists or is outstanding as
of the Forbearance Effective Date (as defined below) with respect to such
obligations.

 

§3.  Representations and Warranties.  All of the representations and warranties
made by each of the Swap Parties in the Master Agreement and the Credit Support
Documents are true and correct on the date hereof as if made on and as of the
date hereof, except with respect to the anticipated occurrence of the Specified
Defaults and to the extent that any of such representations and warranties
relate by their terms to a prior date they shall be true and correct as of such
prior date.

 

§4.  Forbearance Obligations.  Subject to all of the other terms and conditions
set forth herein, and solely with respect to the Specified Defaults, Bank of
America agrees to forbear from exercising its rights and remedies under the
Master Agreement and the Credit Support Documents with respect to the Specified
Defaults until that date (the “Forbearance Termination Date”) which is the
earliest to occur of (i) December 15, 2011, (ii) the failure after the date
hereof of any of the Swap Parties to comply with any of the terms or
undertakings of this Forbearance Agreement, (iii) the failure after the date
hereof of any of the Swap Parties to comply with any of the terms or
undertakings of any forbearance or similar agreement with the Administrative
Agent under the Credit Agreement (including, without limitation, the Credit
Agreement Forbearance) or the expiration, for any reason, of any forbearance or
similar period referred to therein and (iv) the occurrence after the date hereof
of any Default or Event of Default under the Master Agreement (other than the
Specified Defaults).  Upon the Forbearance Termination Date, the agreements of
Bank of America to forbear from exercising its rights and remedies in respect of
the Specified Defaults set forth herein shall automatically, without the
requirement of any notice to any Swap Party, terminate and Bank of America shall
be free in its sole and absolute discretion to proceed to enforce any or all of
its rights and remedies set forth in this Forbearance Agreement, the Master
Agreement or the Credit Support Documents and applicable law.

 

§5.  Covenants.  Each of Bank of America and the Swap Parties hereby covenant
and agree with and for the benefit of Bank of America, notwithstanding anything
to the contrary contained in the Master Agreement or the Credit Support
Documents, as follows:

 

(a)                                  Compliance with Master Agreement. Each Swap
Party will, and will cause each of its Subsidiaries to, comply and continue to
comply with all of the terms, covenants and provisions contained in the Master
Agreement and each Credit Support Document to which each is a party and any
other instruments evidencing or creating any obligations pursuant to such
documents except as such terms, covenants and provisions are expressly modified
in Section 4 or this Section 5.

 

--------------------------------------------------------------------------------


 

(b)                                 Further Assurances. Each Swap Party will,
and will cause its Subsidiaries to, at any time or from time to time execute and
deliver such further instruments, each in form and substance satisfactory to
Bank of America, and take such further action as Bank of America may reasonably
request, in each case further to effect the purposes of this Forbearance
Agreement, the Master Agreement and the Credit Support Documents.

 

§6.  Conditions to Effectiveness.  Bank of America and the Swap Parties agree
that the forbearance obligations of Bank of America herein shall be effective
upon the satisfaction of each of the following conditions precedent, each in
form and substance satisfactory to Bank of America (such effective date
hereinafter referred to as the “Forbearance Effective Date”):

 

(a)                                  The Swap Parties and Bank of America shall
have executed and delivered this Forbearance Agreement.

 

(b)                                 The Loan Parties, the Consenting Lenders (as
defined in the Credit Agreement Forbearance) and the Administrative Agent shall
have executed and delivered the Credit Agreement Forbearance and all conditions
precedent identified therein shall have been satisfied as of the Forbearance
Effective Date.

 

(c)                                  The applicable Subsidiaries (as defined in
the Credit Agreement) of the Loan Parties shall have entered into amendments,
waivers, forbearances or other modifications reasonably satisfactory to Bank of
America of each loan agreement evidencing the existing Indebtedness (as defined
in the Credit Agreement) of such Subsidiaries of the Loan Parties and described
on Schedule I to the Forbearance Agreement and Waiver of even date herewith and
any other material Indebtedness of such Subsidiaries deferring or forbearing any
rights with respect to the failure to make any payments of principal due under
such loan agreements to a date which is no earlier than the Forbearance
Termination Date, and Bank of America shall have received a signed Officer’s
Certificate, certified by a duly authorized officer of Holdings to be true and
complete, attaching true, correct and complete fully executed copies of each
such amendment, forbearance, waiver and modification to each such loan
agreement.

 

(d)                                 Bank of America shall have received payment
for the fees, and expenses including, without limitation, fees and expenses
incurred by their counsel and their restructuring advisors and other
consultants, for which invoices or estimates therefor have been provided to the
Swap Parties on or prior to the Forbearance Effective Date.

 

(e)                                  The representations and warranties of each
of the Swap Parties in the Master Agreement and the Credit Support Documents
shall be true and correct as of the Forbearance Effective Date, except with
respect to the occurrence of the Specified Defaults referred to herein and to
the extent that any of such representations and warranties relate by their terms
to a prior date they shall be true and correct as of such prior date.

 

(f)                                    There shall have occurred no Default or
Event of Default under the Master Agreement other than the Specified Defaults.

 

§8.  No Present Claims; Release.  The Swap Parties hereby acknowledge and agree
that, as of the date hereof: (a) none of the Swap Parties or any of their
Affiliates has any claim or cause of action against Bank of America (or any of
its directors, officers, employees, attorneys or agents); (b) none of the Swap
Parties or any of their Affiliates, has offset rights (other than those arising
under the Master Agreement), counterclaims or defenses of any kind against any
of their obligations, indebtedness or liabilities to Bank of America; and
(c) Bank of America has heretofore properly performed and satisfied in a timely
manner all of its obligations to the Swap Parties and each of their Affiliates. 
Bank of America wishes (and the Swap Parties agree) to eliminate any possibility
that any past conditions, acts, omissions, events, circumstances or

 

--------------------------------------------------------------------------------


 

matters would impair or otherwise adversely affect any of the rights, interests,
contracts, collateral security or remedies of Bank of America.  Therefore, the
Swap Parties, each on its own behalf and on behalf of each of its respective
successors and assigns, hereby waives, releases and discharges Bank of America
and all of its directors, officers, employees, attorneys and agents, from any
and all claims, demands, actions or causes of action on or before the date
hereof and arising out of or in any way relating to the Master Agreement and any
other documents, instruments, agreements (including this Forbearance Agreement),
dealings or other matters connected with the Master Agreement, including,
without limitation, all known and unknown matters, claims, transactions or
things occurring on or prior to the date of this Forbearance Agreement related
to the Master Agreement.  The waivers, releases, and discharges contained in
this paragraph shall be effective regardless of any other event that may occur
or not occur prior to, or on or after the date hereof.

 

§9.  Expenses.  The Swap Parties jointly and severally agree to pay on demand
all expenses incurred by Bank of America in connection with the transactions
contemplated by this Forbearance Agreement and in connection with any amendments
or waivers (whether or not the same become effective) hereof and all expenses
incurred by Bank of America in connection with the enforcement of any rights
hereunder, including, without limitation, (i) the cost and expenses of preparing
and duplicating this Forbearance Agreement, (ii) the reasonable legal fees and
all charges for costs, expenses and disbursements of Bingham McCutchen LLP,
special counsel to Bank of America, in connection with the transactions
contemplated by this Forbearance Agreement and any amendments, modifications,
approvals, consents or waivers hereunder,  and (iii) all expenses, costs and
liabilities, incurred by Bank of America in connection with (A) the
interpretation and administration of and exercise, enforcement or preservation
of rights under this Forbearance Agreement against any of the Swap Parties or
any of their officers or employees party thereto or the administration thereof
whether before or after the occurrence of a Default or Event of Default and
(B) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the relationship of Bank of America with the
Swap Parties.

 

§10.  Amendments.  This Forbearance Agreement shall not be amended without the
written consent of Bank of America.

 

§11.  No Waiver.  Except as otherwise expressly provided for in this Forbearance
Agreement, nothing in this Forbearance Agreement shall extend to or affect in
any way any of the rights or obligations of the Swap Parties or any of Bank of
America’s obligations, rights and remedies arising under the Master Agreement. 
Bank of America shall not be deemed to have waived any or all of its rights or
remedies with respect to any Default or Event of Default under the Master
Agreement existing on the date hereof or arising hereafter.

 

§12.  Marshalling.  Bank of America shall not be required to marshal any present
or future collateral security for the Swap Parties’ obligations to Bank of
America under the Master Agreement or to resort to such collateral security or
other assurances of payment in any particular order, and all of its rights in
respect of such collateral security shall be cumulative and in addition to all
other rights, however existing or arising.  To the extent that they lawfully
may, the Swap Parties hereby agree that they will not invoke any law relating to
the marshalling of collateral which might cause delay in or impede Bank of
America’s rights under any document, agreement or instrument evidencing or
securing the Swap Parties’ obligations to Bank of America under the Master
Agreement and, to the extent that it lawfully may, each of the Swap Parties
hereby irrevocably waives the benefits of all such laws.

 

§13.  Miscellaneous.

 

(a)                                  THIS FORBEARANCE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT

 

--------------------------------------------------------------------------------


 

REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS, EXCEPT FOR SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(b)                                 This Forbearance Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Forbearance Agreement by facsimile, telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Forbearance Agreement.

 

(c)                                  The failure to comply with the covenants
contained herein shall constitute an Event of Default under the Master
Agreement; and all obligations included in this Forbearance Agreement
(including, without limitation, all obligations for the payment of principal,
interest, fees, and other amounts and expenses) shall constitute obligations
under the Master Agreement.

 

(d)                                 Wherever possible, each provision of this
Forbearance Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Forbearance Agreement
shall be prohibited by or rendered invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provisions or the remaining
provisions of this Forbearance Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign and return the enclosed
copy of this Forbearance Agreement to Bank of America.

 

 

The Swap Parties:

 

 

 

 

TBS INTERNATIONAL LIMITED

 

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Attorney-in-Fact

 

 

 

 

ALBEMARLE MARITIME CORP.

 

ARDEN MARITIME CORP.

 

AVON MARITIME CORP.

 

BIRNAM MARITIME CORP.

 

BRISTOL MARITIME CORP.

 

CHESTER SHIPPING CORP.

 

CUMBERLAND NAVIGATION CORP.

 

DARBY NAVIGATION CORP.

 

DOVER MARITIME CORP.

 

ELROD SHIPPING CORP.

 

EXETER SHIPPING CORP.

 

FRANKFORT MARITIME CORP.

 

GLENWOOD MARITIME CORP.

 

HANSEN SHIPPING CORP.

 

HARTLEY NAVIGATION CORP.

 

HENLEY MARITIME CORP.

 

HUDSON MARITIME CORP.

 

JESSUP MARITIME CORP.

 

MONTROSE MARITIME CORP.

 

OLDCASTLE SHIPPING CORP.

 

QUENTIN NAVIGATION CORP.

 

RECTOR SHIPPING CORP.

 

REMSEN NAVIGATION CORP.

 

SHEFFIELD MARITIME CORP.

 

SHERMAN MARITIME CORP.

 

STERLING SHIPPING CORP.

 

STRATFORD SHIPPING CORP.

 

VEDADO MARITIME CORP.

 

VERNON MARITIME CORP.

 

WINDSOR MARITIME CORP.

 

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Attorney-in-Fact

 

Signature page to Forbearance Agreement (ISDA)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Robert L. Wallace, Jr.

 

Name:

Robert L. Wallace, Jr.

 

Title:

SVP

 

Signature page to Forbearance Agreement (ISDA)

 

--------------------------------------------------------------------------------

 